Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 18 July 2022.
Claim 1 is labeled with a status identifier of “Previously Presented”, but it is being treated as “Currently Amended”.

Drawings
Replacement drawings were received on 18 July 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jegan (DE 102010051248 A1) in view of Wenzelburger et al. (US 2015/0217383 A1).
Regarding claim 1, Jegan discloses a deep hole drill 1 comprising a drill head 2, the drill head having an axis of rotation A, a drilling diameter, and one cutting edge 7, a planar rake face 6 being assigned to the cutting edge, and characterized in that in the planar rake face a plurality of chip-forming devices and/or a plurality of depressions 8 are arranged in spaced intervals and at a distance from one another in the direction of the central axis (the rake face may be provided with more than one chip breaker (see paragraph [0031] of the attached translation), which would inherently be placed at spaced intervals at a distance from one another in the direction of the central axis, as the chip breakers are grooves extending along the central axis).
Jegan does not disclose the deep hole drill having one or two secondary cutting edges.  Wenzelburger et al. teaches the use of a deep hole drill 1 that comprises a first cutting edge 111 and further comprising a secondary cutting edge 113 for the purpose of delimiting the cutting surface toward the circumference of the drill.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the drill of Jegan with the secondary cutting edge as taught by Wenzelburger et al. in order to provide the drilled hole with a cleaner finished surface.
Regarding claim 2, Jegan discloses that the deep hole drill is a single-lip drill having a rake face 6.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jegan in view of Wenzelburger et al. and further in view of Wada et al. (US 9,028,179).

Regarding claim 13, Jegan discloses the invention substantially as claimed, except Jegan does not disclose that the deep hole drill has at least one guide pad.  Wada et al. teaches the use of a deep drilling tool 1 that may comprise a guide pad for the purpose of improving the guiding properties of the drill (see column 11, lines 54-57).  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the drill of Jegan with the guide pad as taught by Wada et al. in order to improve the guidance and stability of the drill during a drilling operation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jegan in view of Wenzelburger et al. and further in view of Krenzer (US 5,873,683).
Regarding claim 14, Jegan discloses the invention substantially as claimed, except Jegan does not disclose that the drill head, before being reground for the first time, is completely or partially provided with a hard material coating.  Krenzer teaches the use of a drilling tool 1 that comprises a chip shaping area 22 that is formed with a hard, wear-resistant material coating for the purpose of improving the wear of the chip shaping area.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the drill of Jegan with the hard material coating as taught by Krenzer in order to improve the wear of the chip-forming devices and/or depressions during drilling operations.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons set forth above, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        4 August 2022